 

 

EXHIBIT 10.1

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Agreement for Sale and Purchase of Shares and Current Account

Of Printstock Products Limited

 

--------------------------------------------------------------------------------

 

 

 

 

 

Graham Eric Eagle, Linda Janice Eagle, and Stephen Peter Lunn as Trustees of the
GE LJ Eagle Family Trust as to 266,850 shares and Graham Eric Eagle of Napier,
Company Director, as to 29,650 shares (collectively the “Vendor”)

 

and

 

Gourmet Foods Limited at Tauranga (the “Purchaser”)

 

and

 

Graham Eric Eagle, Linda Janice Eagle, and Stephen Peter Lunn as Trustees of the
GE LJ Eagle Family Trust (the “Covenantor”)

 

Printstock Products Limited (the “Company”)

 

 

 

 

 

Lunn and Associates Harris Tate Solicitors to Vendor and Covenantors Solicitors
to the Purchaser

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

1

INTERPRETATION

4

     

2

SALE AND PURCHASE OF SHARES

9

     

3

CONDITIONS

10

     

4

PAYMENT OF THE PURCHASE PRICE

12

     

5

DETERMINATION OF ADJUSTMENT AMOUNT

12

     

8

COMPLETION

16

     

9

DEFAULT AND REMEDIES

18

     

10

WARRANTIES AND CLAIMS GENERALLY

19

     

11

NON-COMPETITION

21

     

12

CONFIDENTIALITY AND ANNOUNCEMENTS

22

     

13

ASSIGNMENT

23

     

14

NOTICES

23

     

15

COSTS

23

     

16

REMEDIES AND WAIVERS

23

     

17

DISPUTE RESOLUTION

24

     

18

MISCELLANEOUS

24

     

SCHEDULE 1: WARRANTIES

29

     

SCHEDULE 2: SHAREHOLDING

32

     

SCHEDULE 3: COMPLETION STATEMENT

33

 

 

--------------------------------------------------------------------------------

 

 

THIS AGREEMENT is made on 11 March 2020 in Tauranga, New Zealand

 

 

 

 

BETWEEN

 

Graham Eric Eagle, Linda Janice Eagle, and Stephen Peter Lunn as Trustees of the
GE LJ Eagle Family Trust as to 266,850 shares and Graham Eric Eagle of Napier,
Company Director, as to 29,650 shares (jointly and severally referred to as
Vendor)

 

Gourmet Foods Ltd or nominee (Purchaser)

 

Graham Eric Eagle, Linda Janice Eagle, Stephen Peter Lunn (Covenantor)

 

Printstock Products Limited (NZCN 166196) (Company)

 

INTRODUCTION

 

A.

The Company has the shareholding set out in Schedule 2 (Shares).

 

B.

The Purchaser and the Company have entered into this Agreement for Sale and
Purchase of Shares and Current Account. The Vendor has agreed to sell the Shares
and Current Account on the terms set out in this Agreement. The Purchaser wishes
to purchase the Shares and Current Account.

 

C.

The Covenantor holds an ownership interest in the Company. The Vendor's sale of
the Shares and Current Account is for their benefit and so the Covenantor has
agreed to be bound to covenants and obligations of the Vendor under this
Agreement, in the manner described.

 

D.

This Agreement is entered into to record the terms upon which the Parties will
complete the Sale and Purchase referred to above.

 

E.

Due diligence date (subclause 3.1.1): 24 March 2020 or such other date as agreed
to by the parties.

 

 

--------------------------------------------------------------------------------

 

 

IT IS AGREED

 

1

INTERPRETATION

 

1.1

Definitions

 

In this Agreement, unless the context otherwise requires:

 

Accounts means the financial statements of the Company (including as a minimum,
a profit and loss statement for the prior twelve-month period and a balance
sheet listing all assets, liabilities and stockholders’ equity as of the date of
closing) and all of the historical records of sales and transactions for no less
than the required period of time by statutory regulation in New Zealand.

 

Adjustment Amount means the amount calculated in accordance with clause 5.

 

Adjustment Date means the date designated as such in clause 5.7.

 

Agreement means this agreement together with the Schedules and Annexures to this
agreement;

 

Assets means all assets owned by the Company as at the Completion Date;

 

Balance Sheet Date means the balance sheet of Company as of 31 March 2020;

 

Business means all of the businesses carried on by Company as of the date of
this Agreement;

 

Business Records means all records and information held by the Company relating
to the Business and Company. This includes the Accounts, and all records and
information in connection with transactions of the Company, its sales and
purchasers, shareholder and director minutes and resolutions, stock records,
staff and employment matters, customer records, correspondence and statutory
records, all Tax returns, correspondence and documents relating to Tax
obligations of the Company.

 

Cash means the consolidated cash of the Company (whether in hand or credited to
any account with any banking, financial, lending or other similar institution or
organization), including all interest accrued thereon, as at the Completion
Date, as shown by the reconciled cashbook balances of the Company and as
comprised in the Net Cash which is set out in the Closing Statement;

 

Claim means a claim made by the Purchaser against the Covenantor in respect of
the Warranties;

 

Closing Statement Balance means the net asset balance as at 31 March 2020 after
adjustments as calculated in accordance with schedule 3 Part A.

 

Closing Statement means the balance sheet for the Company as at the Completion
Date prepared in accordance with clause 5 and with the provisions of Schedule 3;

 

Company means Printstock Products Limited, registered number 166196, a New
Zealand company;

 

Companies Act means the Companies Act 1993;

 

Completion means the performance by the Vendor and the Purchaser of their
respective obligations under clause 8 or, as the context may require, the time
when such performance is completed;

 

Completion Date means 1 April 2020 or such other date as the Vendor and the
Purchaser agree in writing to effectuate the purchase of Shares and Current
Account and consummate the transaction as described in this Agreement;

 

Conditions means the conditions precedent set out in clause 3.1;

 

Conditions Date means 24 March 2020 or such other date as agreed in writing by
the parties;

 

 

4

--------------------------------------------------------------------------------

 

 

Confidential Information means the business records of the Company, know-how,
equipment operation manuals, trade secrets, technical processes, software,
information relating to products, finances, contractual arrangements with
customers or suppliers and other information relating to the Company or the
Business which by its nature, or by the circumstances of its disclosure to the
holder of the information, is or could reasonably be expected to be regarded as
confidential;

 

Current Account means the shareholder current accounts as shown in the books of
the company following the dividend declared pursuant to clause 2.3 of this
Agreement.

 

Default Rate means 10%;

 

Employee Entitlements means entitlements for salary, wages, holiday pay, bonus
entitlements or other incentives and any other entitlements under applicable
legislation or individual or collective employment agreements or awards accrued
as at Completion;

 

Encumbrance means any proprietary claim, entitlement, security interest,
mortgage, charge, contractual right of set-off or any other arrangement in the
nature of a security over assets or any other agreement or arrangement in favour
of any person that has the same effect, and includes any agreement to create or
permit an Encumbrance.

 

Financial Indebtedness means any external agency such as bank indebtedness or
monetary liability (whether present or future, actual or contingent) relating to
financing, financial accommodation or moneys borrowed or raised (however
structured, described or documented) to be identified and agreed between the
parties during the due diligence period.

 

Goodwill means the goodwill of the Company including, but not limited to, the
benefit of all pending contracts, orders and engagements relating to the Company
or the Business and the right to all Intellectual Property Rights;

 

GST means goods and services tax as imposed by the Goods and Services Tax Act
1985;

 

Income Tax Act means the Income Tax Act 2007;

 

Intellectual Property Rights means:

 

 

(a)

patents, trademarks, service marks, inventions, copyrights, registered designs,
trade names, corporate names, internet domain names, symbols and logos and all
goodwill associated with the same; patent applications and applications to
register trademarks, services marks and designs or other intellectual property
rights;

 

 

(b)

Technical Information, databases and data collected; and

 

 

(c)

all rights in all of the above provided by statute, treaties, conventions,
common law and contract;

 

Interim Period means the period commencing on the date of this Agreement and
ending at Completion;

 

IRD Order means the Tax Administration (Financial Statements) Order 2014.

 

March Financial Statements means the unaudited financial statements of the
Company for the year ended 31 March 2020 together with all notes and information
relating to those statements;

 

NZ GAAP means generally accepted accounting practice in New Zealand as defined
in section 3 of the Financial Reporting Act 1993;

 

NZ$ or $ means the lawful currency of New Zealand;

 

Premises means the leased properties at 3 Turner Place, Onekawa, Napier

 

Purchase Price means the amount of NZ$1,900,000 subject to adjustment in
accordance with clauses 4 and 5;;

 

Purchaser means Gourmet Foods Limited.;

 

Purchaser's Representative means any officer or director or other such person
authorised by Gourmet Foods Limited to negotiate, execute documents, bind the
Purchaser to performance, or otherwise represent the Purchaser in the
performance of the obligations under this Agreement. Such persons are
preliminarily identified to be Bryce Cole and David Neibert unless or until
modified by written notification to Seller;

 

5

--------------------------------------------------------------------------------

 

 

Purchaser's Solicitors means Harris Tate, 29 Brown Street, Tauranga, New
Zealand;

 

Related Company has the meaning specified in section 2(3) of the Companies Act
and, where applicable, as if the company concerned were a company incorporated
under the Companies Act;

 

Related Party means, in respect of a Party:

 

 

(a)

a Spouse or Partner, a father, mother, son, or daughter of a Party;

 

 

(b)

a trustee of a trust where the Party is a settlor or a beneficiary, or any
Spouse or Partner, or a father, mother, son or daughter of that Party;

 

 

(c)

a parent company or a subsidiary company of either Party; or

 

 

(d)

a person which controls that Party, is controlled by that Party or is controlled
by the same person who controls the Party (and for the avoidance of doubt
includes a shareholder of the Party).

 

Restraint Area means within 500km of the business premises at 3 Turner Place,
Onekawa, Napier

               

Restraint Period means three (3) years from the Completion Date.

 

Shares means all of the issued share capital of the Company, details of which
appear in Schedule 2;

 

Target Statement means the statement at schedule 3 Part A.

 

Target Statement Balance means the net asset balance as at 29 February 2020
after adjustments as calculated in accordance with schedule 3 Part A.

 

Tax includes income tax, GST and all other statutory, government or local taxes,
impositions, duties, levies and tariffs, whether they are imposed or payable in
New Zealand or elsewhere; and includes any other form of taxation, any
reassessment of Tax, and all penalties, fines, interest, costs and expenses
payable in connection with them.

 

Tax Authority means a Governmental Authority that is responsible for
administering or levying Tax, whether in New Zealand or elsewhere, and in
particular (but without limitation), the Inland Revenue Department, the New
Zealand Customs Department, the Accident Rehabilitation and Compensation
Insurance Corporation in New Zealand and any overseas bodies with similar
functions or powers;

 

Tax Legislation means legislation imposing Tax in the relevant jurisdiction, and
in the case of New Zealand includes (but without limitation) the Inland Revenue
Acts as defined in section 3 of the Tax Administration Act 1994;

 

Title and Capacity Warranties means the Vendor Warranties given in Schedule 1,
clause 1;

 

Vendor means the persons or entities listed as Vendor in Schedule 2 and Vendor
means each of the Vendors;

 

Vendor’s Representative means Graham Eagle or his substitute (as appointed
pursuant to the terms of any agreement between him and the Vendor or any of
them);

 

Vendor's Solicitors means Lunn & Associates Limited, 17 Shakespeare Road, Bluff
Hill, Napier 4110

 

Warranties means the warranties given by the Vendor and Covenantor to the
Purchaser in accordance with clause 10, as set out in Schedule 1;

 

Warranty Claim means a claim made by the Purchaser against the Vendor in respect
of any Warranty;

 

1.2

Construction of Certain References

 

In this Agreement, unless the context otherwise requires:

 

 

(a)

business day or working day means a day (other than a Saturday or Sunday) on
which registered banks are open for general banking business in Wellington, New
Zealand;

 

6

--------------------------------------------------------------------------------

 

 

 

(b)

control has the meaning specified by NZ GAAP;

 

 

(c)

costs incurred by a person include all commissions, charges, losses, reasonable
expenses (including legal fees on a solicitor and own client basis) and taxes
incurred by that person;

 

 

(d)

a disposal of property includes:

 

  (i)

assigning, leasing, lending, subordinating, parting with possession of, granting
an option in respect of or otherwise dealing with that property; and

 

  (ii)

the payment of money or any distribution by way of dividend; and

 

  (iii)

an agreement for any of these, but excludes the creation of a security interest;

 

 

(e)

fairly disclosed means disclosed in writing in such manner and in such detail as
to enable the Purchaser to make a reasonable and informed assessment of the
matter concerned;

 

 

(f)

a guarantee includes an indemnity, letter of credit, legally binding letter of
comfort, suretyship and other agreement the economic effect of which is to
provide security, or otherwise assume responsibility, for the indebtedness or
obligations of another person;

 

 

(g)

indebtedness includes any obligation (whether present or future, actual or
contingent, secured or unsecured, joint or several, as principal, surety or
otherwise) relating to the payment of money;

 

 

(h)

the liquidation of a person includes the dissolution, winding-up or bankruptcy
of that person and any analogous procedure under the law of any jurisdiction in
which that person is incorporated, domiciled, carries on business or has
property;

 

 

(i)

loss includes any damage, loss, cost, liability or expense of any kind and
however arising (including as a result of any claim), including penalties, fines
and interest and including any that are prospective or contingent and any the
amount of which for the time being is not ascertained or ascertainable;

 

7

--------------------------------------------------------------------------------

 

 

 

(j)

a person includes an individual, body corporate, an association of persons
(whether corporate or not), a trust, a state, an agency of a state and any other
entity (in each case, whether or not having separate legal personality);

 

 

(k)

property includes the whole and any part of the relevant person's business,
assets, undertaking, revenues and rights (in each case, present and future and
reference to any property includes any legal or equitable interest in it;

 

 

(l)

security interest means:

 

  (i)

a mortgage, pledge, charge, lien, hypothecation, encumbrance, deferred purchase,
title retention, finance lease, contractual right of set-off, flawed asset
arrangement, sale-and- repurchase or sale-and-leaseback arrangement, order or
other arrangement of any kind, the economic effect of which is to secure a
creditor; and

 

  (ii)

a "security interest" as defined in section 17(1)(a) of the Personal Property
Securities Act 1999 in respect of which the relevant person is the debtor;

 

  (m)

security interest with exclusions means a security interest, but does not
include:

  (i)

a lien arising solely by operation of law; or

 

  (ii)

a security interest taken in collateral by a seller to the extent that it
secures the obligation to pay all or part of the purchase price of that
collateral or a debt from a lender providing acquisition finance for that
collateral, where that collateral is purchased in the ordinary course of
business of the buyer and the purchase price is paid within 60 days of supply;

 

 

(iii)

a netting or set-off arrangement entered into in the ordinary course of a
person's banking arrangements for the purpose of netting debit and credit
balances; or

 

  (iv)

a security deposit given in favour of a landlord;

 

 

(n)

subsidiary means:

 

 

(i)

a subsidiary as defined in sections 5 and 6 of the Companies Act and, where
applicable, as if the company concerned were a company incorporated under the
Companies Act; or

 

8

--------------------------------------------------------------------------------

 

 

 

(ii)

a subsidiary in terms of any applicable financial reporting standard; or

 

 

(iii)

any legal entity whose majority stock or equity is owned and/or controlled by a
Party.

 

1.3

General References

 

In this Agreement, unless the context otherwise requires:

 

 

(a)

Clause or Schedule

A reference to a clause or Schedule is a reference to a clause of or Schedule to
this Agreement;

 

 

(b)

Varied document

A reference to this Agreement or another instrument includes any variation or
replacement of either of them;

 

 

(c)

Statutes

A reference to a statute or other law includes regulations and other instruments
under it and consolidations, amendments, re-enactments or replacements of any of
them (whether before or after the date of this Agreement);

 

 

(d)

Financial references

Unless specified otherwise in this Agreement, references to and expressions used
in connection with financial calculations, valuations, accounting or financial
reporting functions or their description in this Agreement bear the respective
meanings ascribed to like expressions or expressions to similar intent in
accordance with IRD Order;

 

 

(e)

Singular includes plural

The singular includes the plural and vice versa:

 

 

(f)

Person includes successors

A reference to a person includes a reference to the person's executors,
administrators, successors, substitutes (including, but not limited to, persons
taking by novation) and permitted assigns;

 

 

(g)

Gender

Words importing one gender include the other gender;

 

 

(h)

Vendor's knowledge

A reference in the Disclosure Letter or this Agreement to the knowledge, belief
or awareness (or similar expression) of the Vendor is a reference to the
knowledge, belief or awareness, as the case may be, of the management of Vendor
(being the Key Executives) after making due and careful inquiry, whether or not
that inquiry is undertaken; and

 

 

(i)

Dates and times

References to dates and times are to New Zealand dates and times.

 

1.4

Headings and Table of Contents

 

Headings and the table of contents are to be ignored in construing this
Agreement.

 

1.5

Nominee

 

The Purchaser may nominate any other wholly owned subsidiary of the Purchaser or
a holding company of the Purchaser or any wholly owned subsidiary of the holding
company of the Purchaser to be the purchaser of the Shares provided that such
nomination shall in no way release the Purchaser from any of its obligations
under this Agreement whatsoever.

 

2

SALE AND PURCHASE OF SHARES

 

2.1

Agreement to Sell Shares and Current Account

 

Each of the Vendor severally agrees to sell to the Purchaser, and the Purchaser
agrees to purchase, legal and beneficial title to their respective shares and
Current Account for the Purchase Price and on the other terms and conditions set
out in this Agreement. The Shares will be purchased and sold free from any
security interests.

 

9

--------------------------------------------------------------------------------

 

 

2.2

Rights and Privileges

 

The Shares will be purchased and sold with all rights, options, privileges and
entitlements which attach to them as at or following the date of this Agreement
including the right to all dividends and other distributions declared, made or
to be paid on the Shares on or after the date of this agreement, other than the
dividend to be declared in order with the below clause (Dividend Payment).

 

2.3

Dividend Payment

 

The Purchaser acknowledges and agrees that, prior to Completion, Vendor shall
procure that the Company declare a dividend as at 31 March 2020 and that the
dividend declared shall be credited to the shareholder current accounts

 

2.4

Omitted Assets

 

Subject to the below clause 2.5, the Vendor agrees that should it be discovered
after Completion that other assets historically used predominantly in connection
with the Business are located, in the name of the Vendor or in the name of a
Related Company of a Vendor or an associate of a Vendor (Additional Assets) then
the Vendor shall procure the Additional Assets and arrange transference
immediately to the ownership and control of the Company (or its nominee) and the
Additional Assets shall be transferred free of any encumbrance whatsoever (the
consideration for such Additional Assets being deemed to be included in the
Purchase Price previously paid for the Shares).

 

2.5

Notwithstanding anything else in this Agreement the parties agree the following
assets of the Company do not form part of the assets of the Company for the
purposes of this Agreement and are intended to be retained by the Vendor
following Completion:

 

Hyundai Santa Fe

Computer

Telephone

Trailer

 

3

CONDITIONS

 

3.1

Conditions Precedent

 

Completion of this agreement is subject to:

 

 

(a)

Due Diligence Conditions

The Parties have agreed that the consummation of this Agreement is subject to
the satisfactory completion of due diligence by Purchaser, that it is
conditional upon Purchaser being entirely satisfied with a due diligence
investigation of the business by the due diligence date specified as the
Conditions Date. In such an event the following shall apply:

 

 

(i)

The investigation will consider such aspects of the business as Purchaser
reasonably determine are pertinent to evaluate the business, its worth, and
Purchaser's decision to buy it and may include (without limitation):

 

●

Age, condition and functionality of the plant, equipment, and stock;

 

●

An independent valuation of the fixed assets in order to determine their fair
market value;

 

●

Past and potential financial performance of the business;

 

●

Commercial risk to the business including competitors, supplier and customer
contracts and relationships, products and/or services, and markets;

 

●

Intellectual property and other contractual entitlements;

 

●

Litigation and insurance risks, and risks to reputation and goodwill of the
business;

 

●

Legal framework of the business including regulatory approvals and licenses;

 

●

Staff relationships, staff performance, compliance by staff and by Vendor with
respect to respective legal; and contractual obligations;

 

●

The Facilities lease;

 

●

The ability of Vendor to comply with pre-settlement and post settlement
obligations; and

 

●

The timely receipt, and acceptance of, the Target Statement Balance as at 29
February 2020 by the Purchaser in its sole and absolute discretion; and

 

●

such other matters as are specific to the business and/or pertinent to the
purchaser’s evaluation.

 

10

--------------------------------------------------------------------------------

 

 

 

(ii)

To enable the purchaser to conduct this investigation, the Vendor will, but
subject to as provided below, as soon as reasonably practicable after this
agreement is signed by all parties, provide to the purchaser and any employees,
contractors, and advisors of Purchaser authorised by Purchaser in writing to
assist it with this investigation, access to all business records and financial
records and to the premises and staff; provided, however, that Vendor may first
attach conditions to providing these things which are reasonably required to
protect Vendor and the business from loss or harm. These may include requiring
any person receiving information to agree to confidentiality obligations and
requiring that any access to the premises is only in a way that minimizes
disruption to the business, and that access to staff occurs only once Purchaser
has confirmed all other aspects of due diligence.

 

 

(iii)

In any event, Purchaser agrees that in the absence of specific agreement to the
contrary any confidential information received by Purchaser in connection with
this Agreement must only be used for the purpose for which it was disclosed and
must be returned to its owner when it is no longer required for that purpose;
provided however that Purchaser will not have any liability to Vendor or other
owner of confidential information if it is required by law to disclose it to
another party.

 

(b)

Lease

As an integral component of the Agreement, Purchaser requires a secure lease for
the Premises. Prior to the Completion Date, Vendor shall make an introduction to
the Landlord of the Premises and Purchaser shall either be successful in (a)
negotiating a new Lease on behalf of the Company which is satisfactory to
Purchaser in their sole opinion, or (b) obtaining consent from Landlord to
continue the existing Lease on behalf of Company with knowledge of an ownership
change.

 

(c)

Guarantees

Release of personal guarantees, and specifically but not limited to, the
personal guarantees given by Graham Eric Eagle in respect of the obligations of
the Company, shall be released;

 

(d)

Approvals

The approval of the Purchaser’s directors and shareholders; and

 

Any other regulatory approvals or consents required to be given on terms
satisfactory to the party or parties applying for approval or consent and to the
Company.

 

3.4

Non-fulfilment of Conditions

 

This Agreement may be cancelled by written notice to the other Party if, by 5.00
pm on Conditions Date:

 

(a)

Any condition in this Agreement is not satisfied, or waived; and

 

 

(b)

Confirmation of satisfaction, or waiver as the case may be, of that condition is
not notified by a party for whose benefit the condition is inserted to the other
party or parties.

 

3.5

Consequences of Termination

 

If this Agreement is terminated under clause 3.4:

 

 

(a)

No further effect: this Agreement is to be of no further effect, except as set
out in clause 12;

 

 

(b)

No claim: no party is to have any claim against any other party arising under or
in connection with that termination other than in relation to any breach of
clauses 3.5; and

 

 

(c)

Accrued rights unaffected: a termination under clause 3.4 does not affect
accrued rights arising from any breach of this Agreement occurring before
termination.

 

 

(d)

Return of deposit: The Vendor must immediately procure the return of any money
paid to the Vendor or the Vendor's Solicitor by the Purchaser.

  

11

--------------------------------------------------------------------------------

 

 

4

PAYMENT OF THE PURCHASE PRICE

 

4.1

Purchase Price

 

The Purchase Price payable by the Purchaser to the Vendor for the Shares is the
aggregate of the value of the Current Account and the Shares being:

 

 

(a)

NZ$190,000.00 (being the deposit paid to an attorney trust account as agreed
between the Parties and to be credited to the Vendor under this Agreement); and

 

 

(b)

NZ$1,310,000.00; and

 

 

(c)

NZ$400,000 plus or minus the Adjustment Amount.

 

4.2

Payment

 

The Purchaser shall satisfy and discharge its obligations to pay the Purchase
Price to the Vendor under clause 4.1 by:

 

 

(a)

Crediting the deposit paid to the agreed upon attorney trust account under this
Agreement and to be released by said attorney to Vendor; and

 

 

(b)

Paying NZ$1,310,000 to the Vendor on the Completion Date; and

 

 

(c)

Paying NZ$400,000 to the Vendor, subject to increase or decrease pursuant to the
Adjustment Amounts as detailed in clause 5 herein, on or before the 90th
calendar day from the Completion Date.

 

4.3

Security for Unpaid Portion of Purchase Price

 

 

(a)

The Purchaser hereby grants the Vendor a security interest over the Shares as
security for the unpaid portion of the purchase price.

 

5

DETERMINATION OF ADJUSTMENT AMOUNT

 

5.1

Preparation of Closing Statement

 

 

(a)

As soon as is practicable after the Completion Date, the Purchaser must arrange
for the Company to prepare the Closing Statement. The Closing Statement must be
prepared in accordance with the following, in order of priority:

 

 

(i)

the accounting principles, policies and procedures set out in Part B of Schedule
3 (the Specific Policies); and

 

 

(ii)

to the extent not addressed by the Specific Policies, the accounting principles,
policies and procedures adopted in the preparation of the March Financial
Statements (the Consistent Policies); and

 

 

(iii)

to the extent not addressed by the Specific Policies and the Consistent
Policies, in compliance with IRD Order as at the Completion Date.

 

  (A) Purchaser and Vendor will cooperate with the conclusion and delivery of
the Closing Statement as soon as is reasonably possible after the Completion
Date. Purchaser reserves the right to engage an independent auditor to review
and opine to the Closing Statement.

 

5.2

Adjustment Amount

 

If:

 

 

(a)

The Closing Statement Balance as calculated under schedule 3 part A exceeds the
Target Statement Balance as calculated under schedule 3 part A, the difference
is expressed as a positive amount; or

 

(b)

The Target Statement Balance as calculated under schedule 3 part A exceeds the
Closing Statement Balance as calculated under schedule 3 part A, the difference
is expressed as a negative amount.

 

12

--------------------------------------------------------------------------------

 

 

Notwithstanding anything else in this Agreement under no circumstances however
should the negative amount referred to in clause 5.2(b) above be more than
$400,000.

 

5.3

Agreement on Closing Statement

 

 

(a)

The Closing Statement shall become final and binding upon the parties 10
business days following the Vendor's Representative's receipt thereof unless the
Vendor Representative gives written notice of its disagreement with any
component of the Closing Statement (Dispute Notice) to the Purchaser prior to
such date, setting out:

 

 

(i)

details of each of the matters in dispute;

 

 

(ii)

a separate dollar value for each of those matters; and

 

 

(iii)

full details of the reasons why each of those matters is disputed,

 

 

(b)

If a Dispute Notice is received by Purchaser in accordance with clause 5.3(a),
then the Closing Statement shall become final and binding upon the earlier of:

 

 

 

(i)

the date on which any disputes with respect to the matters specified in the
Dispute Notice are resolved in writing by mutual agreement of the Vendor and the
Purchaser; or

 

 

(ii)

the date on which any such disputes are finally resolved in writing by the
Expert in accordance with clause 5.4.

 

 

(c)

During the 10 business day period following the delivery of a Dispute Notice,
Vendor Representative and Purchaser shall seek in good faith to resolve any
disputes with respect to the matters specified in the Dispute Notice. If Vendor
Representative and Purchaser do not resolve all such disputes during that 10
business day period, the matters that remain in dispute in relation to the
Closing Statement shall be referred for determination in accordance with clause
5.4.

 

5.4

Determination of Disputes in Relation to the Closing Statement

 

If a matter in dispute is required to be referred for determination pursuant to
clause 5.3 then:

 

 

(a)

the matter in dispute must be referred to an independent internationally
recognized firm of chartered accountants (the Expert) agreed by Vendor
Representative and Purchaser or, in default of such agreement, appointed by the
President for the time being of the Chartered Accountants of Australia and New
Zealand or his/her New Zealand nominee, which firm will be requested to deliver
its determination on the matter in dispute within 20 business days of being
instructed to do so. Either Vendor Representative or Purchaser may make the
referral;

 

 

(b)

Expert shall consider only such matters that remain in dispute. For the
avoidance of doubt, to the extent Expert's written statement purports to make
any determination with respect to anything other than the disputed items and
amounts submitted to Expert, it shall be disregarded by the Parties;

 

 

(c)

Expert shall determine any disputed items based solely on the provisions of this
Agreement and the submissions of Vendor Representative and Purchaser and the
responses to those submissions, and shall not conduct an independent review of
any related financial statements;

 

 

(d)

Expert's determination of any value must be within the range for such items
claimed by Vendor Representative and Purchaser. To the extent that Expert's
determination assigns a value outside of this range, the value for such items
claimed by either the Vendor Representative or the Purchaser that is closest to
the Expert's determination shall be used instead;

 

 

(e)

Expert will review all relevant documents and information (including any
submissions made by Vendor Representative and Purchaser) and it will state in a
signed decision its opinion regarding the disputed item or items and, what
adjustments (if any) are necessary to the Closing Statement and upon delivery of
that decision to the Vendor Representative and the Purchaser the Closing
Statement will be so adjusted and will become the final Closing Statement for
the purposes of determining the Adjustment Amount;

 

13

--------------------------------------------------------------------------------

 

 

 

(f)

that determination:

 

 

(i)

must be made by that firm as an expert, and not as an arbitrator (and the
Arbitration Act of 1996 will not apply to the firm's consideration of the
matter); and

 

 

(ii)

must be delivered within 10 business days of that firm receiving its
instructions or as soon as practicable thereafter; and

 

 

(iii)

will be in English and in writing, and will be final and binding on the parties;
and

 

 

(g)

the Parties will co-operate with each other to provide the relevant firm with
all information reasonably required by it to complete its determination.

 

5.5

Fees and Disbursements of Expert

 

The fees and disbursements of Expert are to be borne by Vendor and Purchaser in
equal shares. Each of the Vendor and the Purchaser must bear its own costs of
any dispute under clause 5.3 and 5.4.

 

5.6

Purchaser to Provide Access/Information

 

Following Completion and for the period of 3 months after Completion, Purchaser
will permit Vendor Representative and Vendor's advisers to have access to
Company premises during normal working hours and to the records of the Business
and the Company as shall be reasonably necessary to permit the Vendor to:

 

 

(a)

review the Closing Statement;

 

 

(b)

comply with other statutory or regulatory obligations of Vendor;

 

provided that in exercising its rights under this clause 5.6:

 

 

(i)

Vendor Representative will ensure that the least possible interference or
disruption is caused to the operation of the Business;

 

 

(ii)

Vendor Representative and Vendor's advisers will comply with all reasonable
requirements of Purchaser, including confidentiality, health and safety
requirements;

 

 

(iii)

Vendor Representative and Vendor's advisers have no rights to direct or provide
instructions in relation to the operations of the Business;

 

 

(iv)

access to employees of Company will only be provided with the prior approval of
the Purchaser, acting reasonably; and

 

 

(v)

Vendor Representative and Vendor's advisers (as applicable) shall only have
access to records to defend a warranty, indemnity or other claims against Vendor
under the terms of this Agreement, with the prior approval of the Purchaser,
acting reasonably.

 

5.7

Payment of the Adjustment Amount

 

If the Adjustment Amount is:

 

 

(a)

A positive amount, the Purchaser must add that amount to the final payment to be
made pursuant to clause 4.2(c); or

 

 

(b)

A negative amount, the Purchaser must subtract that amount from the final
payment to be made pursuant to clause 4.2(c);

 

5.8

No Capitalized Interest [lowest price clause]

 

For the purposes of the financial arrangement rules in the Income Tax Act, the
parties agree that:

 

 

(a)

the Purchase Price is the lowest price the parties would have agreed for the
sale and purchase of the Shares and Current Account, on the date this Agreement
was entered into, if payment would have been required in full at the time the
first right in the contracted property (being the Shares) was transferred;

 

14

--------------------------------------------------------------------------------

 

 

 

(b)

the Purchase Price is the value of the Shares and Current Account; and

 

 

(c)

they will compute their taxable income for the relevant period on the basis that
the Purchase Price includes no capitalized interest and will file their Tax
returns accordingly.

 

5.9

Default Interest

 

If any party fails to pay on the due date any sum payable by it under or in
accordance with this Agreement (including the whole or any part of the Purchase
Price (or any adjustment to the Purchase Price), that party must pay interest on
that sum at the Default Rate for the period from the due date for payment until
but excluding the day on which that sum (and all interest on it) is paid in
full.

 

5.10

Calculation of Interest

 

Any interest payable under this Agreement must be calculated on a daily basis
and must be compounded every 30 days.

 

5.11

Payments

 

Any payment made under this Agreement must be made in cleared immediately
available funds before 3.00 p.m. on the due date for payment, unless another
time for payment is specified in this Agreement.

 

6

 

STOCK ADJUSTMENT

 

6.1

Estimated Stock

 

The Vendor has estimated the in-store cost of the stock in trade at the
Completion Date to be that as on the Target Statement Balance.

 

6.2

Stocktake

 

The actual value of the stock in trade as at the giving and taking of possession
shall be determined by joint stock-take by Vendor and Purchaser and an
independent accounting firm with qualification for conducting an audit in
accordance with PCAOB certification. Due allowance shall be made for obsolete or
damaged stock. Both parties agree that the findings of the independent
accounting firm shall be final and not subject to dispute under this Agreement.

 

The value of the stock determined by joint stock-take should be used when
preparing the closing statement in Schedule 3 Part A.

 

6.3

GST

 

In this Agreement where reference is made to the value of stock, such value
shall be net of the GST content of any supply made to the Vendor of or in
relation to that stock.

 

7

INTERIM PERIOD

 

7.1

Target Statement Balance

 

Vendor understands and acknowledges that Purchaser has entered into this
Agreement, and agreed to pay the Purchase Price for the Shares and Current
Account, based upon the Company’s financial statements as of March 2019 as
provided by Vendor. Purchaser has proceeded in good faith with the understanding
from Vendor that there have been no material changes to the balance sheet and
financial condition of the Company since March 2019. As a condition precedent to
Completion, Vendor hereby agrees that no later than 16 March 2020 the Vendor
shall deliver to Purchaser the Company’s balance sheet as of 29 February 2020.
Further, the balance sheet as at 29 February 2020 will become the basis for the
Target Statement Balance in the form set out on Schedule 3. The Vendor shall
adjust the amount of aggregate Cash in the company's account(s) at Completion so
that the balance is $100,000.

 

15

--------------------------------------------------------------------------------

 

 

7.2

Conduct of the Business

 

During the Interim Period the Vendor must do all things it is reasonably able to
do to ensure that the Company will properly manage the Business as a going
concern in accordance with good business practice and in particular to ensure
that from the date when this Agreement is unconditional:

 

 

(a)

turnover and profitability are maintained and all assets, including goodwill,
are conserved and protected; and

 

 

(b)

the Company does not change its name nor grant to any other person the right to
use its name; and

 

 

(c)

the Company does not grant any right to any other person to use any of its
Intellectual Property; and

 

 

(d)

the Company does not without the consent of the Purchaser dispose of any of its
assets, or purchase any assets except in the ordinary course of trade, nor enter
into any contract or arrangement to do so. If the Company does (with the consent
of the Purchaser) enter into any such contract it must be on an arm's length
commercial basis and for fair market value; and

 

 

(e)

the Company does not terminate or materially vary an existing contract; and

 

 

(f)

the Company does not borrow, grant security over any of its assets, or guarantee
the obligations of a Third Party; and

 

 

(g)

the Company does not enter into any capital commitment in excess of NZ$10,000
without prior notification to the Purchaser;

 

 

(h)

the Company does not make any material change to any of its prices or trading
terms; and

 

 

(i)

the assets and profitability of the Company will remain fully insured against
all usual risks; and

 

 

(j)

in respect of any lease, the Company does not negotiate or grant a renewal,
surrender, variation, or rent review; and

 

 

(j)

the Company does not increase, reduce, or otherwise alter its share capital or
grant any option for the issue of shares or other securities; and

 

 

(I)

the Company does not alter its constitution; and

 

 

(m)

the Purchaser is promptly notified of any legal claims or proceedings,
investigations or adverse events affecting the Company (whether as claimant or
defendant) or involving its directors, officers, or employees, and also of any
threatened claims or proceedings or circumstances likely to lead to them, and
will not admit, settle, compromise or otherwise deal with any such matter except
in consultation with the Purchaser, and with the Purchaser's prior written
consent;

 

 

(n)

if the Company wishes to employ or engage the service of any further person it
does not do so without the Purchaser's consent (not to be unreasonably
withheld).

 

7.3

Vendor to notify Changes

 

In the event that the Vendor becomes aware of any changes to the Company or the
Business or circumstances or events, as are described in clause 7.1 above,
occurring after this Agreement is signed the Vendor will immediately notify the
Purchaser and provide any details requested by the Purchaser.

 

8

COMPLETION

 

8.1

Time and Place of Completion

 

Subject to mutual agreement on Completion being undertaken by the exchange of
solicitor's undertakings, Completion must take place at 3.00 pm on the
Completion Date at the offices of the Vendor's Solicitors in Tauranga or at any
other time or place as the Vendor and the Purchaser may agree in writing.

 

16

--------------------------------------------------------------------------------

 

 

8.2

Repayment of Shareholder Debts

 

Except as otherwise agreed with the Purchaser in writing the Vendor and the
Covenantor shall ensure that prior to Completion any moneys owed by the Vendor
to the Company or by any trust or any person controlled or associated with the
Vendor are repaid.

 

8.3

Repayment of Advances and Releases

 

The Vendor will procure that, prior to Completion, the Company repays or
otherwise is released from or discharges all of its Financial Indebtedness such
that at Completion the Company will not have any outstanding Financial
Indebtedness of any nature.

 

8.4

Obligations of Vendor at Completion

 

At Completion, the Vendor must give to the Purchaser title to and ownership of
the Shares and Current Account, free from security interests, and must for this
purpose deliver or cause to be delivered to the Purchaser:

 

 

(a)

Share Transfers and Certificates

instruments of transfer of the Shares and Current Account in favour of the
Purchaser, or the Purchaser's designated nominee, which have been duly executed
by the respective holders and are in registrable form together with the relevant
share certificates or, if there are no share certificates, a certificate from a
director of the Company certifying that no share certificates have been issued;

 

 

(b)

Waivers

any waivers or consents, whether under the Company's constitution or otherwise,
which are required to enable the Purchaser or its nominee to be registered as
the holder of the Shares, each waiver or consent to be in a form acceptable to
the Purchaser acting reasonably together with evidence that there are no
outstanding convertible notes or similar securities whatsoever satisfactory to
the Purchaser acting reasonably;

 

 

(c)

Other documents

Any other document that the Purchaser reasonably requires to be satisfied that
it will obtain good title to the Shares and Current Account and to enable them
to be registered into the Purchaser's (or nominee's) name. This includes
(without limitation) any power of attorney under which a document delivered
under this Agreement has been signed;

 

 

(d)

Resolution

A copy of a valid resolution of the directors of the Company (including retiring
directors) approving the transfer(s) of the Shares and Current Account to the
Purchaser (or nominee) and directing that upon production of the signed share
transfers to the Company the Purchaser (or its nominee) are to be entered into
the Company's register of shareholders; and

 

 

(e)

Resignations

Written resignations from the Covenantor, and any other directors of the Company
who represent the Vendor, together in each case with acknowledgements
satisfactory to the Purchaser to the effect that no monies are owing by the
Company to the resigning director (whether by way of fees, salary or otherwise);
the acknowledgment also to be to the effect that no such person has a claim of
any nature against the Company (such resignations and acknowledgements to be
effective as from Settlement);

 

 

(f)

Appointments

Where the Purchaser will be entitled to appoint a director or directors, signed
resolutions appointing any person or persons nominated by the Purchaser as a
director; and

 

 

 

(g)

Non-Competition Deed

A non-competition deed (reflecting the restraint in clause 9) in a form approved
by and acceptable to the Purchaser, signed by the Vendor and by each of the
retiring directors who were appointed by the Vendor;

 

 

(h)

Consent

Where available, the written consent of all financiers, lenders, security
holders, landlords and other parties that have contracted with the Company and
who are required (under the terms of such contracts) to consent to the any
change in shareholding or any change in control of the Company;

 

17

--------------------------------------------------------------------------------

 

 

 

(i)

Evidence

Evidence satisfactory to the Purchaser that the Vendor and the Covenantor have
fulfilled all their obligations under clause 7.2;

 

 

(j)

Release of Securities

Evidence of the release of all securities or charges registered against the
Shares or Current Account, or the assets of the Company on the Personal Property
Securities Register, except in relation to any security or charge that the
Vendor and Purchaser have agreed will not be released;

 

 

(k)

All Business Records of the Company including:

 

 

(i)

All accounting records for the seven (7) year period preceding the Settlement
Date (as are required by the Tax Administration Act 1984 and by the Companies
Act); and

 

 

(ii)

All documents of title, certificates, licenses, deeds and other documents in
respect of property and rights entitling the Company to carry on Business; and

 

 

(iii)

All policies of insurance held by or on behalf of the Company together with
evidence that all premiums due to Completion have been paid in full

 

 

(l)

Banking

If required by the Purchaser, and where available, a letter of assurance from
the Company's bankers and financiers that they will continue to provide all
banking and credit facilities required by the Company to properly conduct the
Business; and

 

 

(m)

Bank Authorities

A director's resolution cancelling all of the Company's existing bank
authorities and nominating the Purchaser and/or their appointees(s) as signatory
to operate the accounts of the Company and evidence these changes have been made
and the relevant bank(s) have accepted these changes;

 

8.5

Payment of Purchase Price

 

At Completion, after the Vendor has delivered the documents set out in clause
8.4 to the Purchaser, the Purchaser shall pay the Purchase Price to the Vendor
in accordance with clause 4.1.

 

8.6

Transfer of Ownership

 

Full legal and beneficial ownership in the Shares and Current Account will pass
to the Purchaser at Completion. Completion occurs when the Vendor and Purchaser
have satisfied their respective obligations under clauses 8.4 and 8.5.

 

9

DEFAULT AND REMEDIES

 

9.1

Payment Default

 

If any part of the Purchase Price is not paid when it is due to be paid then
(but provided the Vendor is not itself then also in default) the Purchaser will,
if demanded by the Vendor to do so, pay Default Interest on the unpaid monies.
Such Default Interest will be calculated daily from and including the date for
payment until and including the day the payment default is remedied in full. For
the purposes of this clause any payment made after 4.00 pm will be deemed to
have been paid on the next Working Day.

 

9.2

Settlement Notice

 

If Completion has not occurred by 4.00 pm on the Completion Date (a later
Completion on Completion Date being deemed to take place on the next Working
Day) the Vendor or the Purchaser (provided they are not themselves then in
default) may serve a Settlement Notice on the other. The Settlement Notice will
require Completion to be completed by a specified date. The date specified may
not however be earlier than the twelfth (12th) Working Day after the day it is
served.

 

18

--------------------------------------------------------------------------------

 

 

9.3

Failure to comply with Settlement Notice

 

Subject to clause 9.6, if by 4.00pm on the day when a Settlement Notice expires
(or by such later date as the Party serving the notice agrees in writing to
extend it) the Party receiving a Settlement Notice has not effected Completion,
time being of the essence in any case, the following actions may be taken:

 

 

(a)

If the Settlement Notice was served by the Vendor, the Vendor may:

 

(i)

Sue the Purchaser for specific performance; or

 

(ii)

Cancel this Agreement by written notice to the Purchaser and either (A) forfeit
and retain the Deposit as compensation; or (B) sue the Purchaser for damages.

 

 

(b)

If the Settlement Notice was served by the Purchaser, the Purchaser may:

 

(i)

Sue the Vendor for specific performance; or

 

(ii)

Cancel this Agreement by written notice to the Vendor and require repayment of
the deposit and any other moneys paid by the Purchaser under it. The Purchaser
will in such event also be entitled to demand from the Vendor Default Interest
on the moneys paid by it under this Agreement calculated on a daily basis from
the date they were first paid out by the Purchaser until the date they are
repaid by the Vendor.

 

9.4

Calculation of Damages

 

In calculating a claim for damages under subclause 9.3(a)(i)(B) the Vendor may
include any amount claimable at law or in equity and also any bona fide loss on
resale completed within the period ending twelve (12) calendar months after
expiry of the Settlement Notice. The loss may include all costs of resale, any
expenses or losses incurred in retaining the Shares pending resale, and also
Default Interest calculated on the Purchase Price during that Period. The
Purchaser will not be entitled to claim any of the proceeds of a resale of the
Shares under this clause.

 

9.5

Deemed Cancellation on Resale

 

If following expiry of a Settlement Notice, the Vendor enters into a binding
agreement for resale of the Shares without first cancelling this Agreement under
sub clause 9.3(a)(i)(A) this Agreement will be deemed cancelled when the resale
Agreement is binding on the Vendor.

 

9.6

Actions / Inactions without Prejudice to Other Rights

 

Any action taken under this clause will be without prejudice to other rights a
Party may have at law or in equity. Failure to serve a Settlement Notice will
not prevent a Party pursuing other remedies, including a claim for specific
performance.

 

9.7

No Presumed Breach of Essential Term

 

If a party serves a Settlement Notice they will not be deemed to be in breach of
an essential term by reason only of not being ready, willing, and able to settle
when the notice expires.

 

10

WARRANTIES AND CLAIMS GENERALLY

 

10.1

Effective Warranties

 

The Covenantor represents and warrants to the Purchaser that the Warranties are,
as at the date of this Agreement, in all respects true, complete, and accurate.

 

10.2

Continuing Warranties

 

The Warranties are deemed to be repeated on the Completion Date.

 

10.3

limitations on Warranties

 

The Warranties are given subject to:

 

 

(a)

Any exception or qualification disclosed in a Disclosure Letter which is given
to the Purchaser prior to Settlement; and

 

 

(b)

Anything which is authorised by or required to be done in accordance with this
Agreement; and

 

 

(c)

Any other exception expressly agreed by the Parties; and

 

 

(d)

Anything which is disclosed or is actually known to the Purchaser or is within
the public domain; and

 

 

(e)

Any matter discoverable by a search of any public registers.

 

19

--------------------------------------------------------------------------------

 

 

10.4

Best of Knowledge and Belief

 

Where any Warranty is qualified by the expression "to the best of (a Party's)
knowledge and belief' or any similar expression, the giver of the Warranty is
nevertheless required to have made due and careful enquiry and reasonable
endeavours to ensure that all information given is true, complete, and accurate
in all respects, and will not be relieved from liability if they have not done
so.

 

10.5

Pre-Settlement

 

During the Interim Period the Covenantor will exercise every reasonable
endeavour to ensure that the Company refrains from doing, or omitting to do, any
act or thing which would enable any of the Warranties to become untrue or
inaccurate in any respect.

 

10.6

Duty to Disclose Breach

 

If at any time prior to Completion it becomes apparent to the Covenantor that
any Warranty will as at Completion be breached, then the Covenantor shall
immediately give written notice to the Purchaser of that fact and the
circumstances giving rise to it.

 

10.7

Cancellation Notice

 

If at any time prior to Completion, it becomes apparent to the Purchaser that
any Warranty will be breached to any material extent then the Purchaser shall be
entitled to cancel this Agreement by notice in writing to the Vendor. Any
cancellation will be without prejudice to any other right or remedy the
Purchaser may have. If in such event the Purchaser does not cancel this shall
not be regarded as a waiver or loss of any other right or remedy the Purchaser
may have.

 

10.8

Independency

 

Each of the Warranties is separate and independent from the others and, except
as expressly provided, are not limited in any respect.

 

10.9

Reliance on Warranties

 

The Covenantor acknowledges that the Purchaser has entered into this Agreement
in reliance upon the Warranties. However, the Purchaser acknowledges that it
otherwise enters into this Agreement and purchases the Shares and Current
Account in reliance upon its own enquiries and due diligence and not upon any
other representation, warranties or statements of the Vendor or the Covenantor.

 

10.10

Limitation of Claims for Breach of Warranty

 

Any Claim made by the Purchaser for breach of any single Warranty must be made
in writing to the Vendor not later than the first anniversary of Completion. In
any event, the maximum liability for breach of any single Warranty is
$1,000,000. Additionally, the Purchaser shall not be entitled to claim a breach
of any Warranty unless such Claim is in each case excess of $100,000 or where a
number of Claims are submitted together, the total sum of the Claims submitted
exceeds that amount.

 

10.11

Reduction of Purchase Price

 

Any monetary compensation received by the Purchaser as a result of any Claim
must be in reduction and refund of the Purchase Price.

 

10.12

Exclusions from Claims

 

No Claim or any other claim under or in relation to this Agreement whatsoever
may be made in respect of Any loss arising which is fully recovered under an
insurance policy in force at the date of loss or is otherwise made fully good
without any other cost or loss to the Purchaser or Company.

 

20

--------------------------------------------------------------------------------

 

 

10.13

Claims Procedures

 

If any event occurs or any claim arises against the Purchaser or a Company in
respect of which the Purchaser may seek to make a Claim the following provisions
will apply:

 

 

(a)

the Purchaser shall promptly take all reasonable steps to mitigate any loss;

 

 

(b)

the shall not be liable to the Purchaser to the extent that the Purchaser or the
Company actually received payment from a third party (including any relevant
insurer) in respect of any relevant loss and if the Purchaser has received any
payment from the in respect of any relevant loss, the Purchaser or the Company
will be required to account to the for any amount received from any third party
(including any relevant insurer) the intent being that the Purchaser should not
receive a double recovery;

 

 

(c)

the Purchaser will within the relevant period specified in clause 10.10 give
notice to the 's Solicitors and will ensure that the Purchaser does not (and the
Company does not) make any payment or admission of any liability (whether to an
insurer, any third party, or otherwise) in respect of that event or claim,
without the prior written consent of the 's Solicitors, such consent not to be
unreasonably withheld or delayed;

 

10.14

Allowances

 

The liability under any Claim or a claim under clause 10 will be assessed after
taking into account:

 

 

(a)

the amount by which any Tax for which any Company is reduced or extinguished as
a result of any such liability; and

 

 

(b)

the extent (if any) to which a specific provision has been made in the final
Closing Statement in respect of the matter which is the subject of that claim as
evidenced by relevant work papers and books of account.

 

10.15

No Double Claims

 

The Purchaser will only be entitled to make a Claim once in respect of the same
or any inter-related factual circumstances where those circumstances, when
reasonably considered, should form the basis of a single Claim against, with the
intent that the same loss should not be recovered more than once.

 

11

NON-COMPETITION

 

11.1

Undertakings

 

As further consideration for the Purchaser agreeing to purchase the Shares and
Current Account from the Vendor on the terms contained in this Agreement, the
Vendor and each of the Covenantors covenant that they will not, and will not
permit any Related Party of theirs to:

 

 

(a)

During the Restraint Period within the Restraint Area directly or indirectly
carry on or be interested, engaged or concerned (whether on their own account or
in partnership with or as manager, agent, director, shareholder, employee or
beneficiary under a trust, or in any other capacity), in any business, venture
or other activity that is the same or substantially similar to the Business; or

 

 

(b)

During the Restraint Period, whether on their own account or for any other
person, solicit, entice, or endeavour to entice away any employee, officer or
consultant of the Company, any customer of the Company, or any employee,
officer, consultant, or customer of a Related Party of the Company; or

 

 

(c)

At any time disclose or use Confidential Information or other Intellectual
Property Rights of the Company or its Related Parties.

 

11.2

Undertakings Independent

 

Each undertaking contained in clause 11.1 must be read and construed
independently of the other undertakings contained in that clause so that if one
or more is held to be invalid as an unreasonable restraint of trade or for any
other reason whatsoever then the remaining undertakings are to be valid to the
extent that they are not held to be so invalid.

 

11.3

Exceptions

 

Nothing in clause 11.1prohibits the Vendor holding (as an investor only) up to
five per cent of the issued share capital, or holding any debentures or other
non-voting securities, of any company the securities of which are listed on any
recognised stock exchange.

 

21

--------------------------------------------------------------------------------

 

 

11.4

Reasonable Undertakings

 

The Vendor acknowledge that:

 

 

(a)

the value of the Shares and Current Account upon which the Purchase Price has
been set and accepted by the Purchaser is dependent upon the giving the
undertaking contained in clause 11.1; and

     

 

(b)

the undertaking contained in clause 11.1 is reasonable; and

     

 

(c)

the undertaking contained in clause 11.1 has been given for the protection of
the Goodwill.

 

11.5

Modification

 

If the undertaking contained in clause 11.1 is held to be invalid as an
unreasonable restraint of trade or for any other reason, but would have been
valid if part of its wording had been deleted or the period reduced or the range
of activities or area dealt with reduced in scope, that undertaking must apply
with those modifications necessary to make it valid and effective.

 

11.6

Assignment

 

The Purchaser may assign the benefit of the undertaking contained in clause
11.1, in whole or in part in connection with the sale of the Companies or the
Business to a bona fide third party purchaser.

 

11.7

Equitable Relief

 

Each signatory of this Agreement (excluding the Purchaser) acknowledges that, if
there is an alleged breach of this clause 11, the Purchaser and any of the
Companies may seek equitable relief in addition to damages.

 

11.8

Privity

 

The undertaking contained in this clause 11.1 is (for the purposes of the
Contract and Commercial Law Act 2017 intended to create a benefit in favour of,
and to be enforceable by, the Purchaser and each of the Companies.

 

12

CONFIDENTIALITY AND ANNOUNCEMENTS

 

12.1

Confidentiality

 

Subject to clause 12.2, each party must keep confidential any information
obtained during the course of negotiations or under this Agreement including any
information about the existence and terms of this Agreement and any draft of
this Agreement, and must not disclose such information to any person except:

 

 

(a)

where the information is in the public domain as at the date of this Agreement
(or subsequently becomes in the public domain other than by reason of a breach
of this clause by a party or a Related Company of that party);

 

 

(b)

with the prior written consent of the other parties;

 

 

(c)

to any associated entity of the party that has a legitimate need to use that
information;

 

 

(d)

to any director, officer, employee, financier or adviser of the party who has a
clear and legitimate need to use that information in relation to the transaction
contemplated by this Agreement; or

 

 

(e)

pursuant to any applicable law or the rules of any relevant stock exchange or an
order of any Court of competent jurisdiction or any Governmental Authority
provided that if disclosure is required to be made under this clause 12.1(e), to
the extent permitted by law or by the rules of any relevant stock exchange,
notice of such disclosure will be given by the party required to make the
disclosure, to any party(ies) to whom the disclosure may affect, at least two
business days prior to such disclosure being made.

 

12.2

Public Announcements

 

Subject to the law and stock exchange requirements in any jurisdiction to which
a party (including a Related Company of the Purchaser) is bound to comply with,
no party may make any public or press announcements or statement concerning this
Agreement or Completion without the prior approval of the other parties
(including as to the text of such announcement or statement), such agreement not
to be unreasonably withheld.

 

22

--------------------------------------------------------------------------------

 

 

13

ASSIGNMENT

 

13.1

Successors

 

This Agreement must be binding on and will continue for the benefit of the
parties and their respective successors and permitted assignees or transferees.

 

13.2

No Assignment by Vendor

 

The Vendor may not assign or transfer its rights and obligations under this
Agreement without the consent in writing of the Purchaser.

 

14

NOTICES

 

14.1

Addresses and References

 

Subject to clause 1.3(i), each notice or other communication under this
Agreement (including any service of proceedings) must be made in writing and
sent by personal delivery, by post or by email to the addressee at address or
email address, and marked for the attention of the person or office holder (if
any), from time to time designated for the purpose by the addressee to the other
parties. Subject to clause 1.3(i), the initial address, email address and
relevant person or office holder of each party is set out below under its name
at the end of this Agreement.

 

14.2

Deemed Delivery

 

No communication (including proceedings) will be effective until received. A
communication (including proceedings) is, however, deemed to be received:

 

 

(a)

in the case of a couriered letter or parcel, on the second business day after
couriering; and

 

 

(b)

in the case of a communication sent by email, on the business day on which it
was dispatched or, if dispatched after 5.00pm (in the place of receipt) on a
business day, on the next business day (in the place of receipt) after the date
of Dispatch provided in each case the computer system used to transmit the
communication:

 

 

(i)

has received an acknowledgement of receipt to the email address of the person
transmitting the communication; and

 

 

(ii)

has not generated a record that the communication has failed to be transmitted.

 

15

COSTS

 

Whether or not any of the transactions contemplated by this Agreement are
completed, each party must bear its own costs and other expenses of and
incidental to the preparation, execution and Completion of this Agreement.

 

Notwithstanding the above, the Purchaser shall pay the costs in connection with
the preparation and documentation of the independent valuation of the stock-take
and the independent valuation of the fixed assets.

 

16

REMEDIES AND WAIVERS

 

16.1

Exercise of Rights and Waivers

 

Time is of the essence in respect of all dates and times for compliance by the
parties with their obligations under this Agreement. However, no failure to
exercise, and no delay in exercising, a right of a party under this Agreement
will operate as a waiver of that right, nor will a single or partial exercise of
a right preclude another or further exercise of that right or the exercise of
another right. No waiver by a party of its rights under this Agreement is
effective unless it is in writing signed by that party.

 

16.2

Remedies Cumulative

 

The rights of the parties under this Agreement are cumulative and not exclusive
of any rights provided by law.

 

23

--------------------------------------------------------------------------------

 

 

17

DISPUTE RESOLUTION

 

17.1

Dispute Resolution Process

 

Unless otherwise provided in this Agreement, if a party considers that there is
a dispute in respect of any matter arising out of, or in connection with it,
then that party may immediately give a Dispute Notice to the other party or
parties setting out details of the dispute. The parties will then endeavour in
good faith to resolve the dispute between themselves. If they are unable to do
so within five (5) Working Days of the receipt of the Dispute Notice, then:

 

 

(a)

the matter shall be referred for a decision to a suitably qualified independent
Expert appointed by the Vendor and the Purchaser (or. if they cannot reach
agreement on such appointment within two (2) Working Days, by a person appointed
by the President for the time being of the Auckland District Law Society Inc.,
on application of either the Vendor or the Purchaser); and

 

 

(b)

the Expert may, at his or her discretion accept written and/or oral submissions
from the Vendor and/or the Purchaser in respect of the dispute; and

 

 

(c)

in reaching their decision the Expert is to act as an expert and not as an
arbitrator; and

 

 

(d)

the Expert must give his or her determination in writing, with reasons; and

 

 

(e)

the Vendor and the Purchaser shall each bear their own costs and expenses in
connection with the determination. All costs and expenses of the Expert shall be
borne between the Parties as the Expert may determine; and

 

 

(f)

the determination of any matter under this clause shall be final and binding
upon the parties.

 

17.2

Primacy of Dispute Resolution Process

 

Except as otherwise provided in this Agreement. No party will commence legal
proceedings against another before following the procedure set out in this
clause 17, provided that this provision will not prevent a party seeking urgent
interlocutory relief.

 

18

MISCELLANEOUS

 

18.1

Amendments

 

No amendment to this Agreement is effective unless it is in writing signed by
all parties.

 

18.2

Partial Invalidity

 

The illegality, invalidity or unenforceability of a provision of this Agreement
under any law will not affect the legality, validity or enforceability of that
provision under another law or the legality, validity or enforceability of
another provision.

 

18.3

No Merger

 

Notwithstanding any rule of law to the contrary, the agreement and undertakings
set out in this Agreement will not merge in the instruments of transfer executed
pursuant to this Agreement but (to the extent they have not been completed by
performance at the completion of Completion) will remain in full force and
effect and enforceable to the fullest extent.

 

18.4

Further Assurances

 

The parties will execute and deliver any documents, including transfers of
title, and do all things as may reasonably be required to enable the parties, to
obtain the full benefit of this Agreement according to its true intent.

 

18.5

Entire Agreement

 

This Agreement, the accompanying Schedules and the Disclosure Letter constitute
the entire agreement of the parties in respect of the sale and purchase of the
Shares and Current Account and supersede all previous agreements including the
Prior Agreement.

 

24

--------------------------------------------------------------------------------

 

 

18.6

Counterparts

 

 

(a)

This Agreement may be executed (including signatures shown on PDF copies) in any
number of counterparts each of which is to be deemed an original, but all of
which together will constitute a single instrument.

 

 

(b)

A party may enter into this Agreement by executing any counterpart.

 

 

(c)

This Agreement may be executed on the basis of an exchange of facsimile or PDF
copies and execution of this Agreement by such means is to be a valid and
sufficient execution.

 

18.7

Process Agent

 

The Purchaser appoints Harris Tate Lawyers, 29 Brown Street, Tauranga, 3110 to
accept service of proceedings in New Zealand on its behalf.

 

The Vendor appoint Lunn & Associates 17 Shakespeare Road, Bluff Hill, Napier
4110 to accept service of proceedings in New Zealand on their behalf.

 

18.8

Governing Law

 

This Agreement is governed by, and is to be construed in accordance with, New
Zealand law.

 

18.9

Jurisdiction

 

The parties irrevocably and unconditionally submit to the non-exclusive
jurisdiction of the Courts of New Zealand in relation to any dispute or
proceeding arising out of or in connection with this Agreement.

 

18.10

Limitation of Liability

 

The liability of Stephen Peter Lunn under this Agreement is limited to the
assets of the GE LJ Eagle Family Trust held by the Trustees and available to
meet the liability at the time when demand for payment is made in writing.

 

EXECUTED AS AN AGREEMENT

 

 

 

Signed by

Graham Eric Eagle as Vendor and Covenantor in the presence of:

 

 

 

Witness Signature:

Name:

Address:

Occupation:

 

 

Signed by

Linda Janice Eagle as Vendor and

Covenantor in the presence of:

 

 

 

Witness Signature:

Name:

Address:

Occupation:

 

25

--------------------------------------------------------------------------------

 

 

Signed by

Stephen Peter Lunn as Vendor and

Covenantor in the presence of:

 

 

 

Witness Signature:

Name:

Address:

 

Occupation:

 

 

 

Graham Eric Eagle as Covenantor in the

presence of:

 

 

 

Witness Signature:

Name:

Address:

 

Occupation:

 

26

--------------------------------------------------------------------------------

 

 

Signed by

GOURMET FOODS LIMITED as the Purchaser by its Directors in the presence of:

 

 

 

 

DIRECTOR: Bryce Cole as in the presence of:

 

 

 

Witness Signature:

Name:

Address:

Occupation:

 

 

 

DIRECTOR: David Neibert as in the presence of:

 

 

 

Witness Signature:

Name:

Address:

Occupation:

 

 

 

DIRECTOR: Nicholas Gerber as in the presence of:

 

 

 

Witness Signature:

Name:

Address:

Occupation:

 

 

 

Address details for the Purchaser:

 

Address: 144 Birch Avenue   Judea   Tauranga 3110 Email Address:
bryce@gourmetfoodsltd.co.nz: Contact Name: Bryce Cole                   Michelle
Carabine   Harris Tate   29 Brown Street, Tauranga, 3110 Email:
michelle@harristate.co.nz Contact Name: Michelle Carabine

   

27

--------------------------------------------------------------------------------

 

 

Address details for the Vendor:

 

Address: Graham Eagle   7 Breckenridge Lane,   Rd 3,   Napier, 4183 Email
address: graham@printstock.co.nz Contact Name: Graham Eagle                  
Lunn & Associates   17 Shakepeare Rd   Bluff Hill   Napier 4110   New Zealand
Email address: Steve@lunns.co.nz Contact Name: Steve Lunn

 

28

--------------------------------------------------------------------------------

 

 

SCHEDULE 1: WARRANTIES

 

1

THE SHARES

 

1.1

The Sale Shares

 

 

(a)

The Vendor is the only owner of the Shares.

 

 

(b)

The Vendor's right to sell them to the Purchaser is not restricted in any way.
There are no pre- emptive rights, options or rights of first refusal or rights
to acquire shares or like rights granted to any other person, other than those
which will be waived by other shareholders at Completion. The Purchaser will, on
Completion, acquire full legal and beneficial ownership of the Shares, free of
any Encumbrance.

 

 

(c)

The Shares are all of the issued shares of the Company.

 

 

(d)

The Shares have been lawfully issued.

 

 

(e)

The Company is not under any obligation to issue further shares or like rights
and has not granted any person the right to call for the issue of any shares or
other rights in the Company at any time.

 

 

(f)

The Company has not passed a resolution to alter its share capital, nor to alter
rights attaching to any Shares and the Vendor will not permit it to do so before
Completion.

 

 

(g)

There are no known restrictions or obligations which could affect the Vendor's
ability to give full effect to this Agreement.

 

1.2

Authorisations

 

 

(a)

The Vendor has obtained all corporate and other authorisations necessary to
become bound by it, and there are no restrictions or other obligations known to
the Vendor which could affect the Vendor's ability to give full effect to this
agreement.

 

2

THE COMPANY STRUCTURE

 

2.1

Corporate Organisation

 

 

(a)

The Company is a limited liability company that has been properly incorporated
under the Companies Act.

 

 

(b)

The Company has done all things required for it to carry on business in all
jurisdictions in which it trades.

 

 

(c)

The Company has no subsidiaries.

 

2.2

Company Name

 

The Vendor will not change, nor allow the Company to change, the Company's name
during the Interim Period.

 

3

SOLVENCY

 

The Company is able to pay its debts as they fall due for payment from its own
resources, and its assets exceed its liabilities, and that no action has been
taken (such as, by way of example, the issue of a statutory demand) or threat
made by any third party to wind up the Company or to appoint a receiver or
administrator.

 

4

ADVERSE EFFECT

 

4.1

Material Contracts

 

Neither the Vendor nor the Company has received any notice or indication of, or
has a reasonable expectation of, the actual or potential termination of any of
the Company's material contracts (such material contracts being those disclosed
to the Purchaser during due diligence).

 

29

--------------------------------------------------------------------------------

 

 

4.2

Notice

 

The Vendor has not received any notice or demand and has no knowledge of any
requisition or outstanding requirement:

 

 

(a)

from any local or government authority or other statutory body; or

 

(b)

under the Resource Management Act 1991and its amendments; or

 

(c)

from a landlord of the Premises; or

 

(d)

from any other party

 

which adversely affects the Business or the Premises and which has not been
disclosed in writing to the Purchaser.

 

4.3

Consent

 

The Vendor has not given any consent or waiver which adversely affects the
Business or the Premises and which has not been disclosed in writing to the
Purchaser.

 

5

CONDUCT OF THE BUSINESS

 

5.1

Interim Period

 

During the Interim Period the Company has complied with the provisions of clause
7.2 of this Agreement.

 

6

TURNOVER

 

6.1

Turnover

 

The Company's turnover for the period 1 April 2018 to 31 March 2019 was
NZ$3,709,292 (being GST exclusive sales net of rebates, not including interest
income or sundry income).

 

7

FINANCIAL STATEMENTS

 

7.1

Accounts

 

 

(a)

The Accounts present a true and fair view of the Company's financial affairs and
have been prepared in the manner customarily adopted by the Company and in
accordance with the requirements of the Financial Reporting Act 2013 (or earlier
applicable legislation) and in accordance with the requirements of the IRD
Order; and

 

(i)

are not affected by any unusual or non-recurring item; and

 

(ii)

Take into account all gains and losses (whether realized or unrealized, arising
from foreign currency transactions); and

 

(iii)

Include all reserves and provisions that are necessary to cover any liability
for Tax of the Company; and

 

(iv)

Subject to subclause (b) below, include all actual and contingent liabilities of
the Company as at the Balance Date.

 

 

(b)

The Accounts include accruals for Employee Entitlements including Holiday Pay

 

 

(c)

Except as provided for in the Accounts, all receivables, loans, and all other
amounts recoverable by the Company shown in the Accounts can be recovered in the
ordinary course of business and in accordance with their usual terms. The
recorded value of each account is actually the amount recoverable by the
Company.

 

8

Tax

 

8.1

Tax Representations and Warranties

 

 

(a)

The Company has completed and filed all returns, notices, information and
disclosures which are required to be completed and filed for the purpose of Tax
on or before their due date, and will continue to do so until Completion.

 

 

(b)

All Tax returns were accurate and correctly completed and have not been disputed
by a Tax Authority.

 

 

(c)

All liability for Tax for the periods up to and including the Completion Date
has been properly and fully provided for in the Accounts.

 

30

--------------------------------------------------------------------------------

 

 

 

(d)

The Business Records include all accounts, returns, documents and information
which are required to be maintained or retained for Tax purposes.

 

 

(e)

The has paid all Tax when due and has complied with its withholding tax and
similar obligations (including PAVE and KiwiSaver).

 

31

--------------------------------------------------------------------------------

 

 

SCHEDULE 2: SHAREHOLDING

 

The Shares

 

Name of Shareholder / Vendor

Number of Shares

Type of Share Sold

 

Graham Eric Eagle, Linda Janice Eagle, Stephen Peter Lunn, as trustees of the GE
and LJ Eagle Family Trust

 

266,850

Ordinary

Graham Eric Eagle

 

  29,650

Ordinary

TOTAL SHARES

 

296,500

Ordinary

 

 

 

   

 

32

--------------------------------------------------------------------------------

 

 

SCHEDULE 3: COMPLETION STATEMENT

 

 

 

Completion Statement and Accounting Policies

 

 

 

Part A – Calculation of the Adjustment Amount

 

   

Target Statement

   

Closing Statement

 

Current Assets

           

Cash

$

100,000

 

$

   

Accounts Rec

           

Prepayments

           

Inventories

           

Total Current Assets

           

Fixed Assets

           

Cost

           

Less accumulated depreciation

   

)

   

)

Net fixed assets

           

Total Assets

                         

Liabilities

           

Accounts Payable

           

Employee Accruals

           

Tax and GST

           

Total Liabilities

                         

Net Assets

$

   

$

                 

Adjustments

                         

Balance

           

 

 

Part B- Specific Policies for the Closing Statement

 

 

 

1.

The Closing Statement shall be drawn up as soon as is reasonably possible after
the Completion Date (the Effective Time). No account shall be taken of events
taking place after the Effective Time apart from recording transactions that had
occurred or liabilities accrued due to actions taken yet unaccounted for prior
to the Effective Time.

 

 

2.

The Closing Statement shall be prepared with those specific procedures that
would be adopted at a financial year end, including detailed analysis of
accruals and cut-off procedures.

 

 

3.

For the purposes of the Closing Statement, the Completion Date shall be treated
as the end of a Tax accounting period. Any unpaid income tax, fringe benefits
tax, GST or payroll tax liabilities which are referable to any period up to and
including Completion which relate to the conduct of the Business but which are
not due for payment by the Vendors or the Company until after Completion will be
provided for in the Completion Accounts.

 

 

4.

No amounts shall be included in the Closing Statement in relation to deferred
tax assets or deferred tax liabilities.

 

 

5.

The Target Statement and Closing Statement should exclude any moneys owed to the
Vendor by the Company or to any trust or any person controlled by or associated
with the Vendor.

 

33

--------------------------------------------------------------------------------

 

 

 

6.

The provisions of this Schedule 3 shall be interpreted so as to avoid double
counting (whether positive or negative) of any item to be included in the
Closing Statement.

 

 

7.

No minimum materiality limits shall be applied in the preparation and review of
the Closing Statement.

 

 

8.

The Closing statement shall include an accrual for any obligation as at the
Effective Time with respect to Employee Entitlements, including an accrual for
relevant on-costs including but not limited to superannuation, payroll tax and
workers compensation. For the avoidance of doubt the Closing Statement will not
include an accrual for sick leave.

 

 

9.

Accounts Payable shall include a full accrual for all amounts payable by the
Company after Completion for goods and services received prior to Completion.

 

 

10.

Any accounts receivable aged more than 21days, and where the customer is in
liquidation, receivership or administration, where the debt has been placed into
the hands of lawyers or collection agents for collection or for any other debt
where there is a doubt about the full collection being foreseeable will not form
part of the Accounts receivable.

 

 

11.

Prepayments shall be excluded to the extent that the benefit of such goods and
services are not received or receivable by the Company after Completion.

 

 

12.

In calculating the Target Statement Balance the aggregate cash will be recorded
as $100,000 and any excess cash will be withdrawn by the Vendor or deficit cash
will be introduced by the Vendor prior to Completion.

 